PER CURIAM.
This disciplinary proceeding is before us on complaint of The Florida Bar and the referee’s report. The Bar has filed a petition for review, contesting the referee's recommended discipline as too lenient. We have jurisdiction pursuant to article V, section 15 of the Florida Constitution, and we approve in part and reject in part the referee’s recommendation.
Bell has admitted to all facts alleged by the Bar in its complaint and pled guilty to violating Disciplinary Rules relating to trust accounting. The referee recommended that Bell receive a private reprimand, serve two years probation, and take a course in trust accounting. The Bar argues that because this violation is not a minor one, a private reprimand is inappropriate.
The record reveals that Bell has already received one private reprimand and one year of probation. In light of this we agree with the Bar that another private reprimand would be insufficient discipline.
Accordingly, Jerry Dean Bell is hereby publicly reprimanded and placed on probation for two years with the express condition that he complete a course in trust accounting. Costs in the amount of $1,028.50 are hereby taxed against Mr. Bell for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.